

115 HR 4965 IH: Authenticating Local Emergencies and Real Threats Act of 2018
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4965IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Ms. Hanabusa (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish best practices for State, tribal, and local governments participating in the
			 Integrated Public Alert and Warning System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Authenticating Local Emergencies and Real Threats Act of 2018. 2.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Agency; (2)the term Agency means the Federal Emergency Management Agency;
 (3)the term public alert and warning system means the integrated public alert and warning system of the United States described in section 526 of the Homeland Security Act of 2002 (6 U.S.C. 321o); and
 (4)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
			3.Integrated public alert and warning system subcommittee
 Section 2 of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 327) is amended—
 (1)in subsection (b)— (A)in paragraph (6)(B)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii)(VII), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (iii)recommendations for best practices of State, tribal, and local governments to follow to maintain the integrity of the public alert and warning system, including—
 (I)the procedures for State, tribal, and local government officials to authenticate civil emergencies and initiate, modify, and cancel alerts transmitted through the public alert and warning system, including protocols and technology capabilities for—
 (aa)the initiation, or prohibition on the initiation, of alerts by a single authorized or unauthorized individual; and
 (bb)testing a State, tribal, or local government incident management and warning tool without accidentally initiating an alert through the public alert and warning system;
 (II)the standardization, functionality, and interoperability of incident management and warning tools used by State, tribal, and local governments to notify the public of an emergency through the public alert and warning system;
 (III)the training and recertification of emergency management personnel on best practices for originating and transmitting an alert through the public alert and warning system; and
 (IV)the procedures, protocols, and guidance concerning the protective action plans that State, tribal, and local governments should issue to the public following an alert issued under the public alert and warning system.;
 (B)in paragraph (7)— (i)in subparagraph (A)—
 (I)by striking Not later than and inserting the following:  (i)Initial reportNot later than;
 (II)in clause (i), as so designated, by striking paragraph (6) and inserting clauses (i) and (ii) of paragraph (6)(B); and (III)by adding at the end the following:
							
 (ii)Second reportNot later than 18 months after the date of enactment of the Authenticating Local Emergencies and Real Threats Act of 2018, the Subcommittee shall submit to the National Advisory Council a report containing any recommendations required to be developed under paragraph (6)(B)(iii) for approval by the National Advisory Council.; and
 (ii)in subparagraph (B), by striking report each place that term appears and inserting reports; and (C)in paragraph (8), by striking 3 and inserting 5; and
 (2)in subsection (c), by striking and 2018 and inserting 2018, 2019, 2020, and 2021. 4.Integrated public alert and warning system participatory requirementsThe Administrator shall—
 (1)consider the recommendations submitted by the Integrated Public Alert and Warning System Subcommittee to the National Advisory Council under section 2(b)(7) of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 331), as amended by section 3 of this Act; and
 (2)not later than 120 days after the date on which the recommendations described in paragraph (1) are submitted, establish minimum requirements for State, tribal, and local governments to participate in the public alert and warning system consistent with all public notice rules and regulations in law.
			5.Incident management and warning tool validation
 (a)In generalThe Administrator shall establish a process to ensure that an incident management and warning tool used by a State, tribal, or local government to originate and transmit an alert through the public alert and warning system meets the minimum requirements established by the Administrator under section 4(2).
 (b)RequirementsThe process required to be established under subsection (a) shall include— (1)the ability to test an incident management and warning tool in the public alert and warning system lab;
 (2)the ability to certify that an incident management and warning tool complies with the applicable cyber frameworks of the Department of Homeland Security and the National Institute of Standards and Technology;
 (3)a process to certify developers of emergency management software; and (4)requiring developers to provide the Administrator with a copy of and rights of use for ongoing testing of each version of incident management and warning tool software before the software is first used by a State, tribal, or local government.
				6.Review and update of memoranda of understanding
 (a)In generalThe Administrator shall review the memoranda of understanding between the Agency and State, tribal, and local governments with respect to the public alert and warning system to ensure that all agreements ensure compliance with any minimum requirements established by the Administrator under section 4(2).
 (b)Future memorandaThe Administrator shall ensure that any new memorandum of understanding entered into between the Agency and a State, tribal, or local government on or after the date of enactment of this Act with respect to the public alert and warning system ensures that the agreement requires compliance with any minimum requirements established by the Administrator under section 4(2).
			7.Missile alert and warning authorities
			(a)In general
 (1)AuthorityThe authority to originate an alert warning the public of a missile launch directed against a State using the public alert and warning system shall reside solely with the Federal Government.
 (2)Activation of systemUpon verification of a missile threat, the President, utilizing established authorities, protocols and procedures, may activate the public alert and warning system.
 (b)Required processesThe Secretary of Homeland Security, acting through the Administrator, shall establish a process to promptly notify a State warning point, and any State entities that the Administrator determines appropriate, of follow-up actions to a missile launch alert so the State may take appropriate action to protect the health, safety, and welfare of the residents of the State following the issuance of an alert described in subsection (a)(1) for that State.
 (c)GuidanceThe Secretary of Homeland Security, acting through the Administrator, shall work with the Governor of a State warning point to develop and implement appropriate protective action plans to respond to an alert described in subsection (a)(1) for that State.
 (d)Study and reportNot later than 1 year after the date of enactment of this Act, the Secretary of Homeland Security shall—
 (1)examine the feasibility of establishing an alert designation under the public alert and warning system that would be used to alert and warn the public of a missile threat while concurrently alerting a State warning point so that a State may activate related protective action plans; and
 (2)submit a report of the findings under paragraph (1), including of the costs and timeline for taking action to implement an alert designation described in paragraph (1), to—
 (A)the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate; (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives; and
 (D)the Committee on Homeland Security of the House of Representatives. 8.Awareness of alerts and warningsNot later than 1 year after the date of enactment of this Act, the Administrator shall—
 (1)conduct a review of— (A)the Emergency Operations Center of the Agency; and
 (B)the National Watch Center and each Regional Watch Center of the Agency; and (2)submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the review conducted under paragraph (1), which shall include—
 (A)an assessment of the technical capability of the Emergency Operations Center and the National and Regional Watch Centers described in paragraph (1) to be notified of alerts and warnings issued by a State through the public alert and warning system;
 (B)a determination of which State alerts and warnings the Emergency Operations Center and the National and Regional Watch Centers described in paragraph (1) should be aware of; and
 (C)recommendations for improving the ability of the National and Regional Watch Centers described in paragraph (1) to receive any State alerts and warnings that the Administrator determines are appropriate.
 9.Timeline for complianceEach State shall be given a reasonable amount of time to comply with any new rules, regulations, or requirements imposed under this Act or the amendments made by this Act.
		